Citation Nr: 0830222	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for ulnar artery stenosis, left (major), with fourth and 
fifth digit involvement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1984 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Ulnar artery stenosis, left (major), with fourth and fifth 
digit involvement, is presently manifested by mild incomplete 
paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for ulnar 
artery stenosis, left (major), with fourth and fifth digit 
involvement, have not been met. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.104, 4.124a, Diagnostic Codes 
7114, 8516 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for a disability rating in excess of 20 percent for ulnar 
artery stenosis.  The Board notes that the veteran's claim 
was received in June 2006.  In July 2006, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the July 2006 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Further, because the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Here, the veteran did not receive an RO letter that notified 
the veteran that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent, and that VA would 
consider evidence that documented the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on his employment.  

In Sanders, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His March 2007 statement of the case 
provided notice of the rating criteria pertinent to his 
claim.  Further, the veteran's statements, as well as the 
arguments put forth by his representative, demonstrate this 
awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Currently, the veteran is assigned a 20 percent evaluation 
for ulnar artery stenosis of the left hand under the 
provisions of Diagnostic Code 8515.  Disability evaluations 
are determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian occupations.  
Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

Moreover, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
veteran may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  See 
McClain v. Nicholson, 12 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability; Moore v. 
Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The veteran is currently assigned a 20 percent evaluation for 
ulnar artery stenosis of the left hand under the provisions 
of Diagnostic Code 8515.  However, the Board notes that 
Diagnostic Code 8515 applies to the median nerve.  Diagnostic 
Code 8516 applies to disorders of the ulnar nerve, which 
provides for a 10 percent evaluation for each hand when there 
is mild incomplete paralysis of the ulnar nerve; 30 percent 
for the major extremity, and 20 percent for the minor 
extremity with moderate incomplete paralysis; and 40 and 30 
percent, respectively, for severe incomplete paralysis of the 
major and minor extremity.  Complete paralysis with "griffin 
claw" deformity due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened, will be 
rated 60 percent disabling for the major extremity and 50 
percent disabling for the minor extremity.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.

VA outpatient reports from January 2002 noted left ulnar 
palsy with consistent 4th and 5th finger pain and numbness.  A 
positive Tinel's test of the ulnar nerve was reported.  
Radial pulse was present, and all fingers were of normal 
strength.

A VA report from July 2004 noted chronic left hand pain (8 
out of 10).  The veteran complained of sharp, shooting pains 
and numbness.  The veteran stated the pain was intermittent, 
and he denied any heavy lifting or trauma related to the 
onset of pain.  

When examined by VA in August 2006, it was noted that the 
veteran had sustained significant trauma to his elbow when he 
fell from a truck during service.  The examiner also noted a 
review of the record.  At the time, an angiogram revealed an 
ulnar occlusion, treated with anticoagulants.  The examiner 
went on to state that the veteran's symptoms increased during 
repetitive or forceful activity using the left, dominant 
upper extremity.  Numbness and tingling were worse at night, 
and aching pain got better with rest.  It was noted that the 
veteran seldom took anything for his symptoms because they 
were transient, and that it did not hinder his ability to 
drive or cause loss of time from work.  Paresthesias and 
dysesthesias in the left ulnar distribution were noted.  
Repetitive motion increased the veteran's pain and numbness 
which radiated down the veteran's forearm and into the ulnar 
fingers.  No muscle wasting, atrophy, or weakness was noted.  
Reflexes were intact, no joints were affected, and the range 
of motion of the elbow and wrist did not demonstrate 
localized tenderness, except in the area of the ulnar groove.  
A positive Tinel's test at the left elbow was also noted.  
Two EMG/NCV tests from the previous year were noted to have 
been normal.

The examiner noted that the veteran did not have any signs or 
symptoms of residuals of his original injury, to include 
ulnar artery stenosis, and no circulatory compromise was 
evident.  Instead, the examiner stated that the veteran has 
ongoing cubital tunnel syndrome (ulnar neuropathy), a 
compressive ulnar nerve palsy (which is a sequelae of the 
service-connected left elbow trauma).  The examiner noted 
that the occlusion had resolved, was no longer present, and 
did not require surgery.  No circulatory symptoms were 
present.  Exercise and exertion was not precluded by 
treatment.  The examiner stated that the veteran's service-
connected condition had no effect on the veteran's usual 
occupation or daily activities, although it did cause pain 
resulting in adjustment/accommodation.  It was noted that the 
veteran's vascular status of the left extremity was entirely 
normal, with normal pulse, capillary refill, warmth and 
color, and no ischemic lesions.

Based on the objective medical evidence of record, the Board 
finds that the veteran's current symptomatology more nearly 
approximates the criteria required for a 10 percent 
evaluation for mild incomplete paralysis, under Diagnostic 
Code 8516, and that a higher rating is not warranted.  In 
this regard, the Board notes that the veteran's left arm 
disability has been assigned a 20 percent disability rating 
effective from April 1, 1987.  This rating is protected by 
law.  See 38 C.F.R. § 3.951(b) (2007).  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2007).  As noted in the VA outpatient reports and 
the VA examination of record, the veteran has reported on a 
number of occasions that his hand pain and numbness is not 
constant.  Rather, it is an intermittent pain that seldom 
requires medication.  Further, the August 2006 VA examiner 
stated that the veteran's symptoms have no affect on his 
daily activities, save for the accommodation and/or 
adjustments to his occasional left hand pain.  Therefore, the 
veteran's service-connected condition has not reached the 
disability level necessary to warrant a higher rating (in 
this case, 30 percent for a moderate rating under Diagnostic 
Code 8516), as his disability is not indicative of moderate 
or severe incomplete paralysis, and a complete paralysis of 
the ulnar fingers is not evident within the record.

An increased rating based upon the provisions of Diagnostic 
Code 8515 is also not warranted, as this provision relates to 
disabilities of the median nerve.

The diagnostic codes pertaining to range of motion of the 
fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
to 5230.  With respect to limitation of motion of individual 
digits, any limitation of motion of the ring or little finger 
warrants a non-compensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  Therefore, an increased rating under 
this provision is not warranted.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's service-connected 
disabilities have not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities.  Although the veteran stated, in his 
April 2007 VA Form 9, that his disability was beginning to 
affect his occupation as a truck driver, he has not 
demonstrated that it is his service-connected disability that 
has markedly interfered with his employment.  Instead, a VA 
examination indicated that his limitations do not affect his 
daily life or occupation to a significant degree.  The 
veteran's service-connected disability has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against finding that the 
veteran's left ulnar artery stenosis has increased to warrant 
a higher rating evaluation.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for ulnar artery stenosis, left (major), with fourth and 
fifth digit involvement is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


